Citation Nr: 1119586	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  09-26 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an extension of the basic period of eligibility for receiving Dependents Educational Assistance (DEA) benefits under the provisions of Chapter 35, Title 38, United States Code, beyond the delimiting date of December [redacted], 2008.


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran had active military service from March 1983 to November 1989.  The appellant is the child of the Veteran, who died in service in November 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma denied DEA benefits beyond the delimiting date of December [redacted], 2008.

FINDINGS OF FACT

1.  The Veteran died during service in November 1989.

2.  The appellant is the son of the Veteran.

3.  The appellant was born December [redacted], 1982, and he reached his 26th birthday December [redacted], 2008.

4.  In April 2007, the appellant filed his initial claim for DEA benefits under Chapter 35 and was awarded benefits effective April 23, 2006. 

5.  There is no legal basis for an extension of the delimiting date beyond December [redacted], 2008.

CONCLUSION OF LAW

The criteria for entitlement to an extension of the delimiting date for DEA benefits beyond December [redacted], 2008, are not met.  38 U.S.C.A. § 3512 (West 2002 & Supp. 2010); 38 C.F.R. §§ 21.3040, 21.3041 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010) describe VA's duties to notify and assist claimants in substantiating a claim for VA benefits.   For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031 and 21.1032.  In this case, however, the essential facts are not in dispute; the case rests on the interpretation and application of the relevant law.  VA's duties to notify and assist the Veteran do not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  There is no possibility that any additional notice or development would aid the appellant in substantiating her claim.  Thus, any deficiency of notice or of the duty to assist constitutes merely harmless error.

Analysis

In the present case, the appellant was born on December [redacted], 1982.  The Veteran died while in service on November [redacted], 1989, shortly before the appellant's seventh birthday.  The appellant filed his initial claim for DEA benefits in April 2007 indicating that he had attended vocational school from August 2001 to the fall of 2002 and had been attending college since January 2003 with the goal of obtaining a Bachelor's degree in Physical Education/Coaching and a Master's degree in Education.  In September 2007, DEA benefits were awarded but effective only as of April 23, 2006, as the law prohibits payment for training more than one year prior to a claim for education benefits being received.  The delimiting date of December [redacted], 2008, was established (the appellant's 26th birthday).  In October 2008, the appellant filed an application seeking a change in program.  Later that month, a Certificate of Eligibility was issued that advised the appellant that he had 30 months and 20 days of full time benefits remaining but that they must be used before December [redacted], 2008.  The Veteran filed a Notice of Disagreement as to the delimiting date of December [redacted], 2008, acknowledging that he is only eligible for educational assistance allowance for eight years but arguing that he should be given an extension because he did not find out about this allowance until a few years into his education and, without the allowance, he will not be able to pay for the remainder of his education.

DEA benefits are provided pursuant to 38 United States Code, Chapter 35 to certain qualifying dependents of certain classes of veterans.  One such class of veterans is those who died of a service-connected disability, and one such qualifying group of dependents consists of the children of such veterans.  38 U.S.C.A. § 3501(a)(1)(A)(i).  In the present case, as the Veteran died during service, he is considered to have died of a service-connected disability.  Furthermore, based upon the birth certificate submitted, the appellant is the Veteran's child.  Thus, the appellant is an eligible child.

Generally, the basic ending (delimiting) date for DEA benefits is the eligible child's 26th birthday.  38 U.S.C.A. § 3512 (a); 38 C.F.R. § 21.3040 (a), (b), (c).  The delimiting date may be modified if certain circumstances occur between the eligible child's 18th and 26th birthdays.  These exceptions apply to children who are enrolled in an ongoing course of approved educational DEA benefits and, due to certain events, warrant an extension of their delimiting ending date as a result.  See 38 U.S.C.A. § 3512(a); 38 C.F.R. §§ 21.3040(d), 21.3041, 21.3043.

Under the provisions of 38 C.F.R. § 21.3041(g), in certain cases, an eligible child's ending date may be extended beyond his 26th birthday, but not to exceed his 31st birthday, if the eligible child's program of education has been suspended due to conditions determined to be beyond his control as listed at 38 C.F.R. § 21.3043.  If it is found that a suspension of a program of education was in fact due to conditions beyond the eligible child's control, then the ending date may be extended for the length of the period of suspension, but not beyond the eligible child's 31st birthday.  38 C.F.R. § 21.3041(g).  This provision, however, only applies in situations where a claimant is already in receipt of Chapter 35 educational assistance benefits and is in active pursuit of his or her education.  

For an eligible person who suspends his or her program due to conditions determined by the VA to have been beyond his or her control the period of eligibility may, upon his or her request, be extended by the number of months and days intervening the date the suspension began and the date the reason for the suspension ceased to exist.  38 C.F.R. § 21.3043.  The burden of proof is on the eligible person to establish that suspension of a program was due to conditions beyond his or her control.  Id.  The following circumstances may be considered as beyond the eligible person's control:  (a) he or she is appointed by the responsible governing body of an established church, officially charged with the selection and designation of missionary representatives, in keeping with its traditional practice, to serve the church in an official missionary capacity and is thereby prevented from pursuit of his or her program of studies; (b) immediate family or financial obligations beyond his or her control require the eligible person to take employment, or otherwise preclude pursuit of his or her program; (c) unavoidable conditions arising in connection with the eligible person's employment which preclude pursuit of his or her program; (d) pursuit of his or her program is precluded because of the eligible person's own illness or illness or death in his or her immediate family; and (e) active duty, including active duty for training in the Armed Forces.  Id.

Here, the delimiting date of the appellant's eligibility for Chapter 35 benefits has passed, and there is no indication that he is eligible for an extension.  The appellant has not argued nor has he submitted evidence that he was precluded or prevented from pursuing his educational program due to an appointment to serve a church in an official missionary capacity; immediate family or financial obligations beyond his control that required him to take employment or otherwise suspend pursuit of his educational program; any unavoidable condition that arose in connection with employment; or his own illness or the illness or death of an immediate family member.  Furthermore, although an extension is also available if an eligible child is ordered to active duty or involuntarily ordered to full-time National Guard duty during his period of eligibility, 38 C.F.R. § 21.3041(h) and § 21.3043(e), the appellant has not argued nor shown that he was ordered to active duty or involuntarily order to full-time National Guard duty prior to December [redacted], 2008.

Consequently, the Board finds that the preponderance of the evidence is against finding that the criteria for an extension of the appellant's delimiting date beyond his 26th birthday (i.e., December [redacted], 2008) have been met.  To the extent that the appellant argues that he should be granted an extension because he did not know of his eligibility for DEA benefits earlier and he will not be able to complete his education without the benefits, the Board finds the arguments advanced by the appellant to be one couched in equity.  Although sympathetic to the appellant, however, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

To the extent that the appellant's argument is that he did not receive notice of his eligibility for DEA benefits, the Board notes that the provisions of 38 U.S.C.A. § 3563 provides that VA shall notify the parent of an eligible child of the educational assistance available under Chapter 35.  In this case, it is not clear what kind of notice the appellant or his mother received, if any.  However, even assuming that no notice was provided at the time of the Veteran's death, the statute (38 U.S.C.A. § 3563) provides no remedy for VA's failure to do so, and cannot be relied upon to grant an extension beyond that provided by law.  See Andrews v. Principi, 351 F.3d 1134, 1137-38 (Fed. Cir. 2003) (holding that the provisions of 38 U.S.C.A. § 7722(b) and (c) - which direct VA to distribute information pertaining to eligibility for benefits - are hortatory and cannot be relied upon to establish an effective date earlier than that otherwise permitted by statute); see also Harvey v. Brown, 6 Vet. App. 416, 424 (1994) (holding that Chapter 30 benefits cannot be awarded on the basis of the VA's failure to provide a veteran with accurate information pertaining to eligibility).  Indeed, regulations specifically applicable to Chapter 35 provide that VA's failure to give a claimant or potential claimant any form or information concerning the right to file a claim, or to furnish notice of the time limit for the filing of a claim, will not extend the time for filing.  38 C.F.R. § 21.1033(a).

In sum, the Board can find no provision in the law that would allow the appellant's claim to be granted.  Consequently, the appellant's request for an extension of his delimiting date for DEA benefits must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Where the law, and not the evidence, is dispositive of a claim, such claim should be denied because of the absence of legal merit or the lack of entitlement under the law.


ORDER

Entitlement to an extension of the basic period of eligibility for receiving DEA benefits under the provisions of Chapter 35, Title 38, United States Code, beyond the delimiting date of December [redacted], 2008, is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


